Per Curiam.
There is no substance in the assignment of errors, and we notice the case particularly, only because it presents an opportunity to supply what was omitted in Dawson v. M’Gill, (4 Whart. 230) by stating, as the subject has been mentioned during the argument, that a plaintiff in ejectment shall not *29be allowed to give evidence of mesne profits, unless he shall give notice of it in time for preparation to encounter it. No notice was given here, and the matter passed without objection; hereafter the practice will be different.
Judgment affirmed.